DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed February 28, 2022. Claims 1-16 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 02/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 10,621,477 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-14 and 17-22 now renumbered 1-20  are allowed.
The closest prior art of record  is Song et al (Pub No.: 2017/0243082) in view of Yin et al (Pub No.: 2015/0347820) in view of Ren et al (NPL titled: Faster R-CNN: Towards Real-Time Object Detection with Region Proposal Networks). Song discloses a neural network system for detecting at least one object in at least one image (convolution neural network 410 – see Fig 4 and [p][0041]), the system comprising a plurality of object detectors (see Fig. 4), each object detector receiving respective image information thereto, each object detector including a respective neural network, each said neural network including a plurality of layers (Each second convolution neural network 422 and 432 constitutes a path having a second quantity of convolutional layers, e.g., one layer, and is trained to extract low-resolution features at respective second resolutions that are less than the first resolution. For example, subsamplers 420 and 430 down sample the image 402 at 4:1 and 8:1, respectively, and provide the down sampled images to the convolutional layers 422 and 432 – see [p][0045]); however, Song does not expressly disclose layers in different object detectors are common layers when said layers receive the same input thereto and produce the same output therefrom.
 	Yin teaches a pyramid convolutional neural network comprising including showing an image in which layers in different object detectors are common layers when said layers receive the same input thereto and produce the same output therefore (see Fig 4); however, the description in [p][0038] implies that only during training image is sent only to input 4, but does not explicitly state that in non-training mode each input receives an input image. 
 	Note the combination of Song and Yin as a whole does not teach common layers are computed only once during object detection for all said different object detectors. Ren discloses a fast R-Cnn including common layers are computed once during object detection for all said different object detectors (see section 3, [p][001]).
 	 The present method improves over the prior art by having the output of each one of object detectors associated with a respective image window size with respect to input image. As such, when a plurality of scale detectors are employed, there can be more than one object detector associated with the same respective image window size. Accordingly, only one of these object detectors may be employed for detecting and classifying objects (i.e., within image windows associated with the respective image window size) in input image . However, if the detection confidence levels are not sufficient, another object detector, with a larger number of layers may be employed, thus reducing (i.e., on average) the computational complexity (e.g., in terms of the number of operations performed). The other object detector processes only the image windows with probabilities that an object is located therein, above a pre-determined value. In other words, prior employing the other object detector, the image windows relating to the background are removed according to the probabilities determined by the first object detector. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        May 20, 2022